KRAMER, Associate Judge,
dissenting:
The majority’s order fails to adequately consider what ought to be done with documents that should have been, but have not been, included in the “record of proceedings before the Secretary and the Board” (hereinafter, administrative record). 38 U.S.C. § 7252 (formerly § 4052). In such case, it is entirely inappropriate for this Court to put the appellant in the untenable “Catch 22” of either proceeding with an appeal based on a possibly incomplete administrative record, the composition of which has been solely in the control of the Secretary, or starting the claims process over again from the beginning, subject to the detrimental consequences of extended delay and appellant anxiety, to say nothing of the loss of an earlier potential benefit entitlement date.
An approach which does not consider what documents should have been but have not been included in the administrative record can only reward the Secretary for excluding from such record items that rightfully ought to be there. Fundamental fairness can only be frustrated by the majority’s ruling which signals the Secretary that, in anticipation of later adversarial proceedings before the Court, he may confidently engage, without fear of penalty, in a pattern of unreasonable exclusion of documents from the administrative record. Carried to its unfortunate conclusion, the majority’s position would allow the Secretary the unfettered ability to exclude from the administrative record highly relevant evidence of experts presented by an appellant.
In this case, included among those documents now sanctioned by the Court for exclusion, with penalty only to the appellant, are dozens of documents of possible relevance prepared by physicians or otherwise containing medical information. It is true that the Court’s organic statute requires that review in the Court shall be on the administrative record. Nevertheless, the proper remedy in this case must permit the appellant to elect to either continue the appeal based on the expurgated administrative record or have the case remanded directly to the Board of Veterans’ Appeals, without necessity of reopening, with direction to provide a new determination, within a time certain, which will give appropriate consideration to the excluded documents.